Title: To George Washington from Nathaniel Ramsey, 11 November 1780
From: Ramsey, Nathaniel
To: Washington, George


                        
                            Sir
                            Philadelphia Novemr 11th 1780
                        
                        I am extremely happy in having it in my power to report, that in consequence of your Excellencies directions
                            to the Commissary of Prisoners, I am now compleatly exchanged. The distance to head Quarters, and the inconveniency of
                            travling, have induced me to hope, that your Excellency will excuse my not waiting on you in person to make the report, and
                            receive your orders.
                        The small remains of the Regiment which I have the honor to command, is now in Carolina, where, I learn the
                            whole of the Maryland Troops are thrown into one Regement, and those Officers of that line, not appointed to command in
                            the new arrangement, are returned to the State. In this situation of affairs, I wish to receive your Excellencies
                            commands, whither to proceed to the southward, or to remain in Maryld—to assist in raising, and
                            equipting the recruits to be raised. I have no wish or request to make for a furlough, but on the Contrary will esteem
                            myself obliged and honored in being ordered to any duty in any place which will give me an opportunity of being active in
                            the service of my Country.
                        As General Green passed on to take command of the southern division of the Army, I took the liberty of
                            waiting on him, and mentioning the probability of my being soon exchanged, and my wish to join the Army, if my service
                            could be of any immediate use, he was so obliging as to promise to write to me as soon as he arrived and examined into,
                            and made the necessary Arrangements of troops under his Command. I have the honor to be with the utmost respect Your
                            Excellencies Most obedient and Most Humble Servant
                        
                            Nat: Ramsey
                        
                    